IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ronald Jackson,                              :
                     Appellant               :
                                             :
              v.                             :    No. 365 C.D. 2018
                                             :    Submitted: July 5, 2019
SCI Huntingdon Prison Officials;             :
Sergeant Grove; CO Mainello;                 :
CO Pyle; Super. Kevin Kauffman;              :
Hearing Examiner Ellenberger, et al.         :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ROBERT SIMPSON, Judge1
              HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                   FILED: November 18, 2019

              Ronald Jackson, pro se, appeals an order of the Court of Common Pleas
of Huntingdon County (trial court), which denied his petition to proceed in forma
pauperis and dismissed as frivolous his civil action and request for injunctive relief
against the Commonwealth and various employees at the State Correctional
Institution (SCI) at Huntingdon (Prison Officials). On appeal, Jackson contends that
he should be permitted to proceed in forma pauperis and that the trial court erred in
dismissing his action. For the reasons that follow, we affirm.
              On February 5, 2018, Jackson initiated a civil action against the
Commonwealth and Prison Officials.2 Along with the civil cover sheet, Jackson
filed three documents titled “Summons,” “Memorandum of Law in Support of



1
  This matter was assigned to this panel before September 1, 2019, when Judge Simpson assumed
the status of senior judge.
2
  In filing his appeal, Jackson did not list the Commonwealth as an appellee.
Claimant’s Motion for a Temporary Restraining Order and Preliminary Injunction”
and “Declaration in Support of Order to Show Cause for Temporary Restraining
Order and Preliminary Injunction.” Original Record (O.R.), Item No. 1. These
documents alleged that Prison Officials deprived Jackson of his property without
due process of law by withdrawing medical co-payments from his inmate account.
The documents also alleged that Prison Officials denied Jackson the opportunity to
see a podiatrist. Jackson further alleged that Prison Officials retaliated against him
for filing grievances. The trial court treated these documents as Jackson’s “action.”
Trial Court Opinion, 9/20/2018, at 2. On February 22, 2018, Jackson filed a petition
to proceed in forma pauperis.
               On March 5, 2018, the trial court dismissed Jackson’s action as
frivolous pursuant to Pennsylvania Rule of Civil Procedure No. 240(j)(1). Jackson
appealed to this Court, and the trial court issued an opinion pursuant to Pennsylvania
Rule of Appellate Procedure 1925(a)(1). The trial court stated that Jackson’s
pleading “consist[ed] of a hodgepodge of disjointed averments” that were
“extremely difficult to read.” Trial Court Opinion, 9/20/2018, at 2.3 The trial court
explained that although Jackson appeared dissatisfied with the prison’s policies, it
was not the role of the court to interfere with those policies or their enforcement.
Citing Bronson v. Central Office Review Committee, 721 A.2d 357, 358-59 (Pa.
1998), the trial court stated it would not rule on issues related to inmate grievances
and misconduct appeals. Accordingly, the trial court dismissed Jackson’s action as
frivolous.


3
  The trial court noted that on March 9, 2018, Jackson filed an additional pleading entitled
“Complaint pursuant to Civil Action.” Trial Court Opinion, 9/20/2018, at 2. Because Jackson’s
appeal related only to the trial court’s March 5, 2018, order dismissing his action, the trial court
did not consider filings after that date.
                                                 2
               On appeal,4 Jackson contends that the trial court erred. He asserts that
his complaint stated a legally cognizable cause of action against Prison Officials that
was not frivolous.
               At issue here is the trial court’s application of Pennsylvania Rule of
Civil Procedure 240(j)(1), which governs a party’s right to proceed in forma
pauperis. It states:

               If, simultaneous with the commencement of an action or
               proceeding or the taking of an appeal, a party has filed a petition
               for leave to proceed in forma pauperis, the court prior to acting
               upon the petition may dismiss the action, proceeding or appeal if
               the allegation of poverty is untrue or if it is satisfied that the
               action, proceeding or appeal is frivolous.

PA. R.C.P. NO. 240(j)(1). A frivolous action or proceeding has been defined as one
that “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.
319, 325 (1989). Under Rule 240(j)(1), an action is frivolous if, on its face, it does
not set forth a valid cause of action. Jones v. Doe, 126 A.3d 406, 408 (Pa. Cmwlth.
2015). With these principles in mind, we consider whether the trial court erred in
concluding that Jackson’s action was frivolous.5
               In his filings with the trial court, Jackson alleged that he had been
harassed by corrections officers Mainello, Pyle and Grove in retaliation for filing
grievances. When claiming retaliation, “a state prison inmate must show he suffered
some adverse action by prison officials in retaliation for engaging in constitutionally
protected conduct.” Wilson v. Marrow, 917 A.2d 357, 364 (Pa. Cmwlth. 2007). An


4
  In reviewing the trial court’s decision, we must determine whether constitutional rights have been
violated, the trial court abused its discretion, or the trial court committed an error of law. Bailey
v. Wakefield, 933 A.2d 1081, 1083 n.4 (Pa. Cmwlth. 2007).
5
  Prison Officials elected not to file a brief in this matter.
                                                 3
inmate can satisfy this burden by showing that “the action taken by officials was
sufficient to deter a person of ordinary firmness from exercising his constitutional
rights.” Id. at 364 (quoting Yount v. Department of Corrections, 886 A.2d 1163 (Pa.
Cmwlth. 2005)). Jackson did not allege that the officers took adverse action to deter
him from filing a grievance, nor did he allege specific facts describing the allegedly
retaliatory conduct of the officers. Accordingly, the trial court did not err in
dismissing this portion of Jackson’s action as frivolous.
             Jackson also alleged that he was denied medical care in violation of the
Eighth Amendment’s protection against cruel and unusual punishment.6 Jackson
asserted that his condition, an ingrown toenail, required treatment by a podiatrist,
which Prison Officials denied to him.
             To state a claim under the Eighth Amendment, an inmate “must allege
acts or omissions sufficiently harmful to evidence deliberate indifference to serious
medical needs.” Tindell v. Department of Corrections, 87 A.3d 1029, 1038 (Pa.
Cmwlth. 2014). “Whether the medical need of an inmate is sufficiently serious to
constitute an injury amounting to cruel and unusual punishment is an objective
inquiry.” Id. Additionally, “a prisoner must also allege acts or omissions that
evidence deliberate indifference on the part of prison officials in order to state a
cognizable claim that the prisoner’s constitutional right to be free from cruel and
unusual punishment has been violated.” Id. at 1039. A prisoner must establish that:
“(i) the prison official knew of and disregarded an excessive risk to inmate health or
safety; (ii) the prison official was aware of facts from which an inference could be




6
  The Eighth Amendment prohibits the government from inflicting “cruel and unusual
punishments.” U.S. CONST. amend. VIII.
                                          4
drawn that a substantial risk of serious harm exists; and (iii) the prison official drew
the inference.” Id. (internal footnote omitted).
                 Here, Jackson did not allege that he was not seen by medical staff or
that they acted with “deliberate indifference” to his medical needs.                            More
specifically, Jackson did not allege that Prison Officials were aware of his medical
condition and acted in a manner to prevent him from receiving medical treatment.
Instead, he alleged that the prison physicians did not refer him to a podiatrist. This
Court has explained that it will reject any attempts to undermine or question the
adequacy of treatment conducted by medical professionals, which “remains a
question of sound professional judgment.” Kretchmar v. Commonwealth, 831 A.2d
793, 799 (Pa. Cmwlth. 2003) (“Complaints about medical care which merely reflect
a disagreement with the doctors over the proper means of treating the prisoner’s
medical condition do not rise to the level of a constitutional violation.”) (internal
quotation marks omitted). Similarly, here, Jackson’s disagreement with Prison
Officials over the treatment of his ingrown toenail cannot form the basis of an Eighth
Amendment claim. Accordingly, because Jackson failed to state a claim under the
Eighth Amendment, the trial court did not err by dismissing his claim as frivolous.
                 Jackson asserted to the trial court that Prison Officials violated a
Department of Corrections Administrative Directive, DC-ADM 820, by deducting
co-payments for medical services from his inmate account without advance notice.
Jackson also argued that his right to due process guaranteed by the Fourteenth
Amendment7 was violated when he was not given notice of the charges to his inmate
account or the opportunity to dispute them.

7
    Section 1 of the Fourteenth Amendment states, in relevant part:
          No State shall make or enforce any law which shall abridge the privileges or
          immunities of citizens of the United States; nor shall any State deprive any person
                                                  5
              In Silo v. Ridge, 728 A.2d 394, 399 (Pa. Cmwlth. 1999), an inmate
challenged co-payment deductions made from his inmate account. Specifically, the
inmate alleged that deductions were made without giving inmates the opportunity to
challenge the validity of the deduction. This Court held that the inmate’s complaint
did not state a due process claim because he could challenge the charges to his inmate
account through the inmate grievance procedure in 37 Pa. Code §93.9.8 The same
is true in this case. Accordingly, we hold that the trial court did not err in dismissing
Jackson’s claim as frivolous.
              Next, we address Jackson’s assertion that Prison Officials violated the
due process clause of the Fourteenth Amendment by charging him a co-payment for
a chronic medical concern. The Correctional Institution Medical Services Act (Act),
61 Pa. C.S. §§3301-3307, and the Department’s regulations codified at 37 Pa. Code
§93.12,9 establish the Medical Services Program for inmates. The program requires

        of life, liberty, or property, without due process of law; nor deny to any person
        within its jurisdiction the equal protection of the laws.
U.S. CONST. amend. XIV, §1.
8
  It provides:
        (a) The Department will maintain an inmate grievance system which will permit
        any inmate to seek review of problems which the inmate experiences during the
        course of confinement. The system will provide for review and resolution of inmate
        grievances at the most decentralized level possible. It will also provide for review
        of the initial decision making and for possible appeal to the Central Office of the
        Department. An inmate will not be disciplined for the good faith use of the
        grievance systems. However, an inmate who submits a grievance for review which
        is false, frivolous or malicious may be subject to appropriate disciplinary
        procedures. A frivolous grievance is one in which the allegations or the relief
        sought lack any arguable basis in fact as set forth in DC-ADM 804--Inmate
        Grievance System, which is disseminated to inmates.
        (b) Inmates may also pursue available remedies in State and Federal court.
37 Pa. Code §93.9.
9
  Section 93.12 of the Department’s regulations details the application of the Medical Services
Program.
                                              6
“inmates to pay a fee to cover a portion of the actual costs of the medical services
provided.” 61 Pa. C.S. §3303(a). Based on the Department’s Administrative
Directive, DC-ADM 820, an inmate is required to pay a $5.00 co-payment for any
non-emergency medical service provided at the inmate’s request. DC-ADM 820 at
Section 1-1.10 An inmate is not charged when he receives “medical treatment for a
chronic medical disease/illness requiring regular return and/or continuous visits, as
specified by the medical provider.” Id. (emphasis in original). The policy provides
several examples of “chronic” medical conditions, including asthma, congestive
heart failure, coronary artery disease, diabetes, dyslipidemia, hepatitis C, HIV and
hypertension.
              Jackson’s illness, an ingrown toenail, is not included in the
Department’s list, and he does not allege any facts to show it is a chronic illness.
Therefore, Jackson failed to state a legally cognizable claim under the Fourteenth
Amendment, and the trial court did not err in concluding that this claim was
frivolous.
              In Portalatin v. Department of Corrections, 979 A.2d 944 (Pa. Cmwlth.
2009), the inmate alleged that the co-payments assessed against his prison account
affected his protected personal and property interests. We explained that “only those
regulations that impose atypical sanctions and significant hardships when compared
to the normal incidents of prison life implicate a constitutional right.” Id. at 949.
We held that the co-payment program did not impose such atypical and significant
hardships as to implicate a constitutional right because any right “to be free of co-
payments is not of constitutional dimension” and is “limited by [Department]

10
  Policy 820 is available at www.cor.pa.gov (follow “About Us” hyperlink, then follow “DOC
Policies” hyperlink and select “820 Co-Payment for Medical Services”) (last visited October 29,
2019).
                                              7
regulations.” Id. In short, “[t]here is no constitutional right to free medical services
and prescription medicine.” Id.
               Lastly, we address the trial court’s denial of Jackson’s request for an
injunction directing Prison Officials to arrange for a podiatrist to treat his ingrown
toenail.11 Jackson’s request for injunctive relief repeated many of the arguments
addressed above, including his vague allegations of constitutional violations. In
essence, Jackson complains that he has to depend on Prison Officials for medical
care because he is not permitted to have a toenail clipper in the Restrictive Housing
Unit.
               A party seeking injunctive relief must establish that “his right to relief
is clear, that an injunction is necessary to avoid an injury that cannot be compensated
by damages, and that greater injury will result from refusing rather than granting the
relief requested.” Buehl v. Beard, 54 A.3d 412, 419 (Pa. Cmwlth. 2012). Injunctive
relief may not be granted where an adequate remedy exists at law. Id. at 419-20.
               Jackson’s pleading did not establish a clear legal right to relief, i.e., the
right to see a podiatrist for the treatment of his ingrown toenail. Further, this Court
has held that “the operation of correctional facilities is peculiarly within the province
of the legislative and executive branches of the government and not the judicial
branch.” Robson v. Biester, 420 A.2d 9, 12 (Pa. Cmwlth. 1980); Kretchmar, 831
A.2d at 799 (“[I]t is not in the public’s interest for the court to usurp the
[Department’s] authority and micro-manage the medical needs of a particular
inmate.”). Therefore, the trial court did not err in dismissing as frivolous Jackson’s
request for injunctive relief.

11
  On July 25, 2018, this Court denied a different motion for injunctive relief, by which Jackson
sought an order enjoining the Prison Officials from violating prison mail policies and from holding
Jackson in administrative custody.
                                                8
                Accordingly, we affirm the trial court’s dismissal of Jackson’s action
as frivolous.
                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge




                                            9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ronald Jackson,                        :
                  Appellant            :
                                       :
            v.                         :   No. 365 C.D. 2018
                                       :
SCI Huntingdon Prison Officials;       :
Sergeant Grove; CO Mainello;           :
CO Pyle; Super. Kevin Kauffman;        :
Hearing Examiner Ellenberger, et al.   :

                                   ORDER

            AND NOW, this 18th day of November, 2019, the order of the Court of
Common Pleas of Huntingdon County dated March 5, 2018, in the above-captioned
matter is AFFIRMED.

                                  _____________________________________
                                  MARY HANNAH LEAVITT, President Judge